DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 02/25/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 02/25/2022, with respect to current claims 1-15 and 17-20 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous drawing objection has been considered and is now withdrawn as a result of the replacement drawings and the specification amendments filed on 02/25/2022.
The previous 112(b) claim rejection regarding claim 5 has been considered and is now withdrawn as a result of the current claim amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

	Amended, independent claim 1 recites “and that is capable of functioning to release oil from said exposed surface when” on line 6.
	Amend claim 1 to instead recite “and that is capable of functioning to release the oil from said exposed surface when” on line 6 for further clarity.

	Amended, dependent claim 17 recites “passes beneath said surface vessel and through a body of oil-contaminated water to collect oil” on lines 6-7.
	Amend claim 17 to instead recite “passes beneath said surface vessel and through the body of oil-contaminated water to collect oil” on lines 6-7 for further clarity.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Zhang et al. (U.S. 2013/0264287) (hereinafter “Zhang”), Yang et al. (U.S. 2012/0248229) (hereinafter “Yang”) and Hunter et al. (U.S. 2011/0303531) (hereinafter “Hunter”) are considered the closest prior arts.  Specifically, Zhang teaches an apparatus (see paragraphs 8, 17 and 59-61), said apparatus including a membrane (see paragraphs 8, 17 and 59-61) comprising an exposed surface which includes a conjugated polymer (e.g., polypyrrole, see paragraph 
Yang further discloses a conjugated polymer as being capable of functioning to collect oil on the exposed surface when the conjugated polymer is oxidized and that is capable of functioning to release oil from the exposed surface when the conjugated polymer is reduced (see Yang paragraph 6).
Hunter also discloses a conjugated polymer as being capable of functioning to collect oil on the exposed surface when the conjugated polymer is oxidized and that is capable of functioning to release oil from the exposed surface when the conjugated polymer is reduced (see Hunter paragraph 7).
However, the combination does not explicitly teach an apparatus adapted to perform an oil cleanup and recovery operation on a body of oil-contaminated water, said apparatus comprising a surface vessel equipped with a membrane comprising an exposed surface, as recited in amended, independent claim 1.
	Corresponding dependent claims 2-15 and 17-20 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773